Citation Nr: 1818952	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  16-53 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to an initial rating higher than 10 percent for a surgical scar of the right foot, prior to August 10, 2016.

3.  Entitlement to an initial compensable rating for a surgical scar of the right foot, since August 10, 2016.

4.  Entitlement to an initial compensable rating for a right thigh scar, status post skin graft site host.

5.  Entitlement to an initial compensable rating for scarring, status post right knee surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to March 1956.

These matters come before the Board of Veterans' Appeals (Board) from February 2015, July 2015, and July 2016 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified before a Decision Review Officer (DRO) at a May 2016 hearing at the RO.  A transcript of the hearing is associated with his file.

In August 2016, a DRO reduced the disability rating for a surgical scar of the right foot from 10 percent to 0 percent, from August 10, 2016.  As explained by the DRO, the regulatory provisions normally applicable to rating reductions are not for application in this case because the rating reduction for the service-connected right foot scar did not result in a reduction of the Veteran's overall disability rating or a reduction of compensation payments being made.  See 38 C.F.R. § 3.105(e) (2017).

The Veteran testified before a DRO at a September 2016 hearing at the RO.  A transcript of the hearing is associated with his file.

The Veteran requested a Board hearing before a Veterans Law Judge on his December 2016 substantive appeal (VA Form 9) with respect to the issue of entitlement to service connection for bladder cancer.  However, as the Board is granting service connection for bladder cancer and this decision, therefore, grants the full benefit sought on appeal with respect to this issue, a hearing is not necessary for a fair adjudication of the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Bladder cancer is related to service.

2.  Since the October 14, 2014 effective date of service connection, the Veteran's surgical scar of the right foot has been manifested by no more than 1 painful scar, which does not involve the head, face, or neck, is not unstable, does not affect an area of at least 6 square inches (39 square centimeters), and does not have any other disabling effects.

3. Since the October 14, 2014 effective date of service connection, the Veteran's right thigh scar, status post skin graft site host does not involve the head, face, or neck, is not deep, painful, or unstable, does not affect an area of at least 144 square inches (929 square centimeters), and does not have any other disabling effects.

4.  Since the March 4, 2015 effective date of service connection, the Veteran's scarring, status post right knee surgery has been manifested by no more than 1 painful scar, which does not involve the head, face, or neck, is not unstable, does not affect an area of at least 6 square inches (39 square centimeters), and does not have any other disabling effects.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bladder cancer are met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).
2.  The criteria for an initial 10 percent rating, but no higher, since October 14, 2014 for a surgical scar of the right foot are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (DCs) 7800-7805 (2017).

3.  The criteria for an initial compensable rating for a right thigh scar, status post skin graft site host, are not met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (DCs) 7800-7805.

4.  The criteria for an initial 10 percent rating, but no higher, since March 4, 2015 for scarring, status post right knee surgery are met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (DCs) 7800-7805. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

As the Board is granting the claim of service connection for bladder cancer, this claim is substantiated and there are no further VCAA duties as to this issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With respect to the appeal for higher initial ratings for a surgical scar of the right foot; a right thigh scar, status post skin graft site host; and scarring, status post right knee surgery, this appeal arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. 
 § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

VA has obtained the Veteran's post-service VA treatment records.  He has not reported, and the evidence does not otherwise reflect, that he has received any relevant private medical treatment for his right lower extremity scarring.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected right lower extremity scarring.

The RO contacted the National Personnel Records Center (NPRC) and requested all of the Veteran's available service treatment records.  The NPRC responded that no such records were available and that the records were presumed to have been destroyed in a fire at that facility in 1973.

Destruction of service records creates a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The service department has not suggested alternate sources of records, but VA did ask the Veteran for copies of any records in his possession and provided him with a Request for Information Needed to Reconstruct Medical Data form (NA Form 13055) by way of a November 2009 letter.  The Veteran submitted a completed NA Form 13055, but the RO explained in a December 2009 letter that the information provided by the Veteran was not sufficient to request a search for alternate records. The Veteran has otherwise indicated that he does not have any service records in his possession.  Thus, the Board finds that any further efforts to obtain his service treatment records would be futile.  38 C.F.R. § 3.159 (c)(2).

For the above reasons, VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the claims decided herein.  

II. Analysis

A. Service Connection

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 U.S.C. §§ 1110, 1131; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a June 2016 letter from L.A. Wiebusch, M.D. reveals that the Veteran has been diagnosed as having carcinoma in situ of bladder.  Thus, current bladder cancer has been demonstrated.

The Veteran contends that his bladder cancer is related to exposure to toxic chemicals in service, including jet fuel.  Specifically, he has reported that he spent significant time around fuel and ammunition dumps and in aircraft hangars where jet fuel was stored, and that he was in the vicinity of jet fuel spills, fires involving aircraft, and aircraft while they were being refueled.  He was in close proximity to toxic substances, including jet fuel, on a daily basis.

The Veteran's DD Form 214 reflects that his active service included service with the 818th Air Police Squadron and that he was stationed at Lincoln Air Force Base at the time of his separation.  He is competent to report his duties in service and time spent around toxic chemicals.  Also, there is no evidence to explicitly contradict his reports and they are consistent with his available service personnel records.  Thus the Board finds that his reports of exposure to toxic chemicals in service, including jet fuel, are credible and such exposure is conceded.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.303 (a) (each disabling condition for which a Veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).

The medical opinion evidence of record reflects that the Veteran's current bladder cancer is related to his exposure to toxic chemicals in service.  In a June 2016 letter, Dr. Wiebusch reported that he had reviewed the Veteran's medical records, that he had been treating the Veteran since October 2015, and that the Veteran was being monitored every 3 months with cystoscopy for his diagnosis of carcinoma in situ (CIS) of bladder.  The Veteran served as a military police officer at Lincoln Air Force Base during the Korean Conflict and during this time he was exposed to various chemicals, including jet fuel.  Also, he was responsible for guarding the bomb dump.  He was exposed to chemicals on a daily basis.  Jet fuel has many components and Dr. Wiebusch believed that it was likely ("at least as likely as not") that "there could be a correlation between this exposure and [the Veteran's] diagnosis of CIS."  The Veteran had never used tobacco, and that ruled out one of the most likely causes of bladder cancer.  According to the American Cancer Society, people exposed to chemicals may have a higher risk of getting bladder cancer.  Thus, Dr. Wiebusch concluded that there was a "potential correlation" between the Veteran's past exposure to chemicals and his diagnosis of CIS.

In November 2016, a VA physician reviewed the Veteran's claims file and medical literature and explained that the Mayo Clinic indicated that the causations of bladder cancer included smoking (the Veteran was not a smoker), increased age, being a male and Caucasian, exposure to certain chemicals (e.g., dye industries, rubber, arsenic, leather, textiles, paints), previous cancer treatments, certain diabetes medications, chronic bladder inflammation (the Veteran's VA treatment records did reveal lower urinary tract symptoms(LUTS)), and a family history of cancer.  Thus, one could easily see that there are a number of risk factors for developing bladder cancer.  The irritative symptoms that the Veteran had in the past were the most concerning.  However, when viewing all the risk factors objectively (and not just focusing on one specific issue, which would inject tremendous bias into any review), the physician opined that it would be resorting to mere speculation to state that the Veteran's bladder cancer was specifically caused by his chemical exposures many years ago in service.  This opinion was based on the fact that the Veteran had a number of risk factors for bladder cancer which could not be categorized or quantified as to specific causation effect.  The physician noted Dr. Wiebusch's June 2016 letter and explained that it only focused on the "claimed contention reasoning, without reviewing other risk factors."

In a December 2016 letter, Dr. Wiebusch again reported that he had reviewed the Veteran's medical records and reported history and he opined that there was likely ("at least as likely as not") a connection between the Veteran's bladder cancer and military experiences.  Dr. Wiebusch reasoned that the general knowledge base at the time of the Veteran's active service did not evidence any precautionary efforts or clear understanding of long term health effects.  Certainly the etiological consequences of the Veteran's exposures were long term.  Dr. Wiebusch acknowledged the November 2016 opinion of the VA physician and noted that the VA physician did not actually examine the Veteran, whereas Dr. Wiebusch had a history of treating the Veteran.  Also, the VA physician "did not dispute a reasonable nexus."  Rather, he asserted that it was not proven beyond a shadow of doubt.  Overall, the Veteran's health condition evidenced the kind of chronicity consistent with his exposures in service.  There were no other clear or obvious causes or exposures to explain his current health issues.  His family did not have any of these predispositions and the approximate sixty year plus progression of symptoms was absolutely consistent with the kind of exposures that the Veteran experienced in service.  Thus, Dr. Wiebusch reiterated that it was likely ("at least as likely as not") that there was a connection between the Veteran's bladder cancer and his military service.

The November 2016 opinion is adequate to the extent that it is accompanied by a specific rationale addressing why a definitive conclusion as to the etiology of the Veteran's bladder cancer could not be made.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Nevertheless, the physician stated that an opinion could not be provided without resort to speculation and this statement weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

By contrast, Dr. Wiebusch's December 2016 opinion is based upon treatment of the Veteran and a review of his medical records and reported history, and is accompanied by a specific rationale which is consistent with the evidence of record.  Thus, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Although Dr. Wiebusch's June 2016 opinion is somewhat speculative, it is nevertheless evidence in support of the claim because it is an opinion by a qualified medical professional that supports the conclusion that the Veteran's current bladder cancer is related to his toxic chemical exposure in service. Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).


In sum, the preponderance of the evidence reflects that the Veteran has current bladder cancer and that this disability is likely related to his in-service exposure to toxic chemicals, including jet fuel.  In light of Dr. Wiebusch's December 2016 probative opinion and resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for the currently diagnosed bladder cancer have been met.  Entitlement to service connection for this disability is therefore warranted.  38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

B. Higher Initial Ratings

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The rating for the Veteran's surgical scar of the right foot has been assigned at different times during the claim period under 38 C.F.R. § 4.118, DC 7801 as a deep or nonlinear scar, 38 C.F.R. § 4.118, DC 7804 as an unstable or painful scar, and 38 C.F.R. § 4.118, DC 7805, which provides for a rating under an appropriate diagnostic code for disabling effects of scars other than those contemplated under DCs 7800, 7801, 7802, and 7804.  The rating for the Veteran's scarring, status post right knee surgery has also been assigned under 38 C.F.R. § 4.118, DC 7805.  The rating for the Veteran's right thigh scar, status post skin graft site host has been assigned under 38 C.F.R. § 4.118, DC 7802 as a superficial and nonlinear scar.  

Under DC 7801, the following ratings apply for scars not of the head, face, or neck that are deep and nonlinear: a 10 percent rating is warranted where the scarring affects an area or areas of at least 6 square inches (39 square centimeters), but less than 12 square inches (77 square centimeters); a 20 percent rating is warranted where the scarring affects an area or areas of at least 12 square inches (77 square centimeters), but less than 72 square inches (465 square centimeters); a 30 percent rating is warranted where the scarring affects an area or areas of at least 72 square inches (465 square centimeters), but less than 144 square inches (929 square centimeters); and a 40 percent rating is warranted where the scarring affects an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 7801.

Under DC 7802, a maximum 10 percent rating is warranted for scars not of the head, face, or neck that are superficial and nonlinear and which affect an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802.

Under DC 7804, the following ratings apply: a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804.  

For purposes of rating scars, an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).

In addition, separate/and or higher ratings are warranted for scarring that involves the head, face or neck and has at least one character of disfigurement.  38 C.F.R. § 4.118, DC 7800.  

In the present case, a January 2015 VA scars examination report indicates that the Veteran reported that his right thigh scar at the graft harvest site was not symptomatic, but that there was intermittent tenderness associated with his right foot scar where he sustained a gunshot wound and subsequently underwent surgery.  There were no scars of the trunk or extremities that were due to burns or that were unstable, with frequent loss of covering of skin over the scar.  Examination revealed two scars on the right lower extremity.  One scar was located on the Veteran's right foot at the site of the loss the right 4th toe.  This scar was linear and measured 1.5 centimeters.  The second scar was located on the right thigh at the site of the skin graft harvest.  The thigh scar was superficial and non-linear, was 4.5 centimeters long, and between 5 and 8 centimeters wide.  Overall, superficial non-linear scarring of the right lower extremity involved an area of approximately 36 square centimeters.  The Veteran's scarring did not result in any limitation of function and there were no other pertinent physical findings, complications, conditions, signs, or symptoms associated with the scarring.  The Veteran was diagnosed as having a right foot scar from a gunshot wound with loss of right 4th toe and a right thigh scar at skin graft site harvest.  These scars did not impact his ability to work.

The Veteran reported in his March 2015 notice of disagreement (VA Form 21-4138) that his right thigh scar was "painful/tender, adhesed and unsightly."

In a May 2015 addendum, the physician who conducted the January 2015 VA scars examination clarified that the Veteran's right thigh scar was non-linear and non-tender and measured 4.5 centimeters by 8 centimeters.

The report of a June 2015 VA knee examination reveals that the Veteran had a right knee scar associated with his service-connected degenerative joint disease of the right knee, status post total knee replacement.  This scar was not painful or unstable and did not affect a total area equal to or greater than 39 square centimeters (6 square inches).  Specifically, the scar measured 16 centimeters long and 0.1 centimeters wide.

The Veteran reported on a December 2015 "Veteran's Supplemental Claim" form that his right thigh, knee, and foot scars were all "considered to be painful/tender, adhesed, and unsightly."

A March 2016 VA scars examination report indicates that the Veteran experienced mild tenderness to palpation of the skin graft on the right 4th toe.  There were no scars of the trunk or extremities that were unstable with frequent loss of covering of skin over the scar, and no scars of the trunk or extremities were due to burns.  Examination revealed that there were three right lower extremity scars located at the base of the 4th toe, at the donor site on the right thigh, and at the right knee.  The toe scar was superficial and non-linear and measured 2 centimeters by 2 centimeters.  The right thigh scar was superficial and non-linear and measured 7.5 centimeters by 4.5 centimeters.  The right knee scar was linear and measured 18 centimeters.  Overall, the superficial non-linear scarring of the right lower extremity involved an area of approximately 35.75 square centimeters.  The Veteran's scarring did not result in any limitation of function and there were no other pertinent physical findings, complications, conditions, signs, or symptoms associated with the scarring.  Diagnoses of a surgical scar of the right foot, a right thigh scar status post skin graft site host, and right knee surgery were provided.  These disabilities did not impact the Veteran's ability to work.  The physiatrist who conducted the March 2016 examination noted that the Veteran's right foot had a skin graft, and not a scar, which was consistent with the graft donor site from the right thigh.  The diameter of the skin graft was 4 centimeters, with scarring around the circumference.

The Veteran reported during the May 2016 DRO hearing that all of his service-connected scars were symptomatic (noted by his representative as being sensitive, painful, and itchy).  In particular, his right thigh scar was itchy and would turn red if scratched too hard.  The scar was the same as it had been six months prior to the hearing and it had not improved.  His right foot scar was painful and he had to use special shoes with cushioning due to constant foot pain, but the severity of the symptoms was the same as it had been six months prior to the hearing.  The right knee scar was approximately 18 inches long and was tender when touched or if the knee was bent.  The Veteran also reported that all of his scars were unstable.  His wife agreed with his contentions, especially with respect to the right foot scar.
An August 2016 VA scars examination report indicates that the Veteran sustained an accidental gunshot wound of the right forefoot in service, which resulted in amputation of the right 4th toe and required a split-thickness skin graft harvested from the superolateral aspect of the right thigh to accomplish wound closure.  Since that time, the Veteran had been experiencing persistent discomfort at the amputation site in the right foot.  In December 2014, he underwent a right total knee arthroplasty for severe degenerative arthritis, with a resultant surgical scar on the anterior aspect of the knee.  The Veteran reported that he experienced persistent pain, tenderness, and limited range of motion of the right knee.  Overall, he reported aching pain and tenderness associated with his right foot and right knee scars.  There were no scars of the trunk or extremities that were unstable, with frequent loss of covering of skin over the scar, and there were no scars due to burns.

Examination revealed that there were three right lower extremity scars located at the right superolateral thigh, the anterior aspect of the right knee, and the right forefoot.  The thigh scar was linear and measured 16 centimeters by 0.2 centimeters.  The right knee scar was superficial and non-linear and measured 8 centimeters by 5 centimeters.  The right foot scar was deep and non-linear and measured 2.5 centimeters by 2 centimeters.  Overall, the superficial non-linear scarring of the right lower extremity affected an area of approximately 40 square centimeters and the deep non-linear scarring of the right lower extremity affected an area of approximately 5 square centimeters.  The pain associated with the right foot scar limited the Veteran's ability to walk continuously for 2 blocks and interfered with his ability to climb a ladder.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms associated with the scarring.  The Veteran was diagnosed as having a right forefoot scar due to a gunshot wound, a right thigh scar due to a skin graft, and an anterior right knee scar due to total knee arthroplasty for arthritis.  These disabilities did not impact his ability to work.  The physician who conducted the August 2016 examination explained that although the Veteran experienced limitation of motion of the right knee, this limitation was intrinsic to the joint itself and was not due to the scar on the anterior aspect of the knee.

In an August 2016 addendum to the August 2016 VA scar examination report, the physician who conducted the examination clarified that there was no pain on palpation of the Veteran's scars.  Also, the right thigh scar was actually non-linear and measured 8 centimeters by 5 centimeters.  The right knee scar was linear and measured 16 centimeters by 0.2 centimeters.

The above evidence reflects that the Veteran has experienced three right lower extremity scars located on the foot, the thigh, and the knee.  As for the foot and knee scars, the examiner who conducted the August 2016 VA examination noted that the right foot and knee scars were not tender to palpation at the time of the examination.  Nevertheless, the Veteran has generally reported during the entire claim period (including during the January 2015 and March and August 2016 examinations, on the December 2015 "Veteran's Supplemental Claim" form, and during the May 2016 DRO hearing) that he has experienced pain, tenderness, and discomfort associated with the right foot and knee scars and that the pain has interfered with some physical activities.

The Veteran is competent to report right foot and knee scar pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Moreover, despite the absence of pain to palpation during the August 2016 examination, there is otherwise nothing to explicitly contradict his reports of right foot and knee scar pain during physical activities and his wife agreed with his contentions during the May 2016 DRO hearing, especially with respect to the foot scar symptomatology (which included pain).  Thus, in light of the Veteran's reports and resolving any reasonable doubt in his favor, initial 10 percent ratings for a surgical scar of the right foot and scarring, status post right knee surgery on the basis of single painful scars on the foot and knee is warranted under DC 7804 for the entire period since the effective dates of service connection.  

Considering the pertinent evidence in light of the applicable rating criteria and considerations, the Board finds that the Veteran's surgical scar of the right foot and scarring, status post right knee surgery have not approximated the criteria for any separate rating and/or rating higher than 10 percent under DCs 7800-7805 at any time during the claim period.  Specifically, the right foot and knee scarring does not involve the head, face, or neck, does not involve an area or areas of at least 6 square inches (39 square centimeters), and does not have any other disabling effects.  To the extent that the Veteran has experienced other foot and knee symptoms during the claim period, the Board points out that he has been separately awarded service connection for a gunshot wound of the right 4th toe with surgery and skin graft and right total knee replacement.  The examiner who conducted the August 2016 VA examination explained that although the Veteran experienced limitation of motion of the right knee, this limitation was intrinsic to the joint itself and was not due to the scar on the anterior aspect of the knee.

The Board acknowledges that the Veteran reported during the May 2016 hearing that all of his scars (including his foot and knee scars) were generally unstable.  Nevertheless, the January and June 2015 and March and August 2016 examination reports specifically note that the foot and knee scars were not unstable, the Veteran's reported symptoms do not actually constitute scar instability as defined by VA, and the evidence does not otherwise demonstrate frequent loss of covering of skin of the right foot or knee scar.  Overall, there is no basis upon which to grant a separate rating and/or rating higher than 10 percent for the service-connected surgical scar of the right foot or scarring, status post right knee surgery under any other applicable diagnostic code(s) pertaining to scars.

With respect to the right thigh scar, the Veteran suggested in his March 2015 notice of disagreement and December 2015 "Veteran's Supplemental Claim" form and during the May 2016 hearing that all of his scars, including his thigh scar, were painful.  The Veteran is certainly competent to report the symptoms of his right thigh scar, including pain.  However, his reports must be weighed against the other evidence of record and their credibility must be assessed.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  

During the January 2015 VA examination, the Veteran reported that his right thigh scar at the graft harvest site was not symptomatic.  Moreover, the examiners who conducted the January 2015 and August 2016 VA examinations explicitly reported that there was no pain/tenderness associated with the right thigh scar during the examinations.  In light of the absence of any evidence of thigh scar pain or tenderness during the VA examinations conducted during the claim period and the information provided by the Veteran which is inconsistent as to the presence of right thigh scar symptomatology (including pain), the Board concludes that any reports suggestive of right thigh scar pain are not credible.  

Also, although the Veteran reported during the May 2016 hearing that all of his scars (including the thigh scar) were generally unstable, the January 2015 and March and August 2016 examination reports specifically note that there were no unstable scars.  As explained above, the Veteran's reported symptoms do not actually constitute scar instability as defined by VA, and the evidence does not otherwise demonstrate frequent loss of covering of skin of the right thigh scar. Therefore, an initial compensable rating for the Veteran's right thigh scar is not warranted under DC 7804 on the basis of scar pain or instability at any time since the effective date of service connection.  In addition, the right thigh scarring does not involve the head, face, or neck, is not deep, does not involve an area or areas of at least 144 square inches (929 square centimeters), and does not have any other disabling effects.  

Hence, there is no basis upon which to grant an initial compensable rating for the service-connected right thigh scar, status post skin graft site host under any of the applicable diagnostic codes pertaining to scars.    

As a final point, the Board notes that, in conjunction with the appeal for higher initial ratings for the service-connected right thigh, right knee, and right foot scars, neither the Veteran nor his representative has raised any other related issues, nor have any other such issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
ORDER

Entitlement to service connection for bladder cancer is granted.

Entitlement to an initial 10 percent rating for a surgical scar of the right foot, from October 14, 2014, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating higher than 10 percent for a surgical scar of the right foot is denied.

Entitlement to an initial compensable rating for a right thigh scar, status post skin graft site host, is denied.

Entitlement to an initial 10 percent rating for scarring, status post right knee surgery, since March 4, 2015, is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


